Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-19-00445-CV

                                         IN RE Jason D. PRESLEY

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: July 10, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 1, 2019, relator filed a petition for writ of mandamus and a motion for temporary

relief pending final resolution of the petition for writ of mandamus. After considering the petition,

this court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ

of mandamus is denied. See TEX. R. APP. P. 52.8(a). The motion for temporary relief is denied as

moot.

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2018CI01770, styled In the Matter of the Marriage of Jason Dale Presley
and Suzanne Marie Presley and In the Interest of Z.B.P. and V.I.P., Children, pending in the 224th Judicial District
Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.